Citation Nr: 0721266	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant, his spouse, and his brother


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The veteran claims that he has PTSD as a result of various 
stressors he experienced while serving on active duty.  
Unfortunately, the Board finds that additional evidence is 
needed before it can adjudicate the veteran's claim.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2006).

The veteran, his spouse, and his brother testified that he 
exhibits behaviors that they all attribute to PTSD.  The file 
does not contain medical evidence to support their 
observations and assertions.  The duty to assist requires 
that VA afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  A VA examination has not 
been conducted with respect to the claim for service 
connection for a psychiatric disorder.  The Board concludes 
that such an examination is required.  An examination would 
allow an opportunity to clarify specifically what psychiatric 
disability, if any, is present, and whether any such 
disability is related to service.  

Additionally, the RO has obtained a partial copy of the 
veterans Personnel Folder.  The entire contents of the folder 
would be helpful to the Board.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED for the following action:

1.  Obtain a copy of the veteran's entire 
service personnel record.   Document all 
efforts made in connection with this 
request.

2.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the existence and etiology of any 
current psychiatric disability, to include 
PTSD.  The claims file, including both the 
service medical and personnel records, 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's review of the claims file must be 
noted in the record.  The examination should 
include any tests considered necessary by 
the examiner.  After fully reviewing the 
record and examining the veteran, the 
examiner should note whether the veteran 
currently has a current diagnosis of PTSD.  
If so, the examiner should also state 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that such a disability began during 
military service, or is otherwise related to 
the veteran's claimed in-service stressor.  
The medical basis for all opinions expressed 
should also be given.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, the claim should then be 
adjudicates in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



